~CliO£. d. rJi; dJ)!$'
 . 'Kf-~ ·v~tutU 4.Url.~-f~C&&b~o"

-t:1f..               .tfq, .tfCO -6-=J--
                          bl& c.[ f.R-l:
     ~ ~~:~tA\l d~ru&f~-k.-.LJU~\\~~ ~la\d't P?lE.,
~\LOCI:&~ • !\....x-1 u If\ -k E.-t-1•.1:>. I l -1-t:, PI I~ ~ AJf
AtVd bAd f~ dut:-£ ME A.JOi f..p,d(r-.X:f\AccekS' ~A~
 Adm...~.PA~L Cc~~Ach?JJs;w~, ~1\\ol:a~
 A'?,~?A=kJ .I\~ AW\Cm~';'J_c_ .fo 9,~~-lo                                          /Lc..- _•
  /Jooort.tJbft.. 'CJ~ o.f lt..c CcJufZ-1                    ;rr Ce~ rAJA! ~f.f!
                                                0Z~cc-f-fu I\~

                                                              ~~



                                                                      RECElVEDIN
                                                                    C()lM\T OF CRIMINAl APPEALS
                                                                           JUL 0120'5
                                                                        Abel Acosta, Clerk

                               '' 1   /1_            . .b      n
                               CtYl-VS. CouBZ AJ:JIIL£
:::(:0-ih.£ [.a)~Q\l L;R~N\~UI\1 ~f?EAig
 ,           ~U&-\-~ ~ ~ -1aM


   ~\ k.b~·-- - - - - -
,il),   '**~*'******'**'*'***1*1?2~~1~~.;.1 .......~~~~1-:A:..
        04/..l0/12 1007                                       D1~LL.A:::J·PClLICf~         Dr..".PI'\r~H'lENl                                 PAGE (11
                                                                                                                                                         H      (I
•       * ***.+Jt- ****** *"***;(·' ·11-******·ll- ***·!H+* li-,A *:""***·lf* -11-·lf- **lH+·W. JF...: THAT ON OR ABOUT !)7 APRIL    2012  ONE


•
        CRAIN.RUGIN.IV,                      DTD THEN AND THERE lN THE CITY OF DALLAS,
        DALLAS COUNTY. TEXAS COMMIT THE OFFENSECSJ OF:




                                                                                                                                                                •
                      BURG/Bl.DG

•
                                                                                 SJ      ]0.02

        Af:F I ANT'S BELIEF IS BASED UPON THE ffJLUJWI·t~G FACTB 1\t-!D I NF-01\MAT Hli'l:

•       MCMILLIN • ROBERT KENN  7246 , A FELLOW PEACE OFFICER m- THF.: CITY OF
        DALLAS, DALLAS COUNTY, TEXAS, WHO PERSONALLY PARTICIPATED IN THE                                                                                        •
•
        INVESTIGATION OF THESE ALt_EGED OFFENSE, PROVIDING THIS INFORMATlON TO
        AFFIANT. AND WHOSE INFORMATION AFFIANT GELIEVE5 TO BE CREDIBLE.
                                                                                                                                                                •
•
        ON APRIL 07, 2012 AT ABOUT 1115 A.M. OFFICERISJ MCMILL.IN,ROBERT KENN # 7246
        AND DE LA CRUZ, .JOSE n B862 f~ESPONDED TO A Ci\LL F'ROM THE f'OL tCE DISPATCHER •
        REGARDING THE BURGLARYTO COMMIT THEFT OF COPPER AT 919 MORRELL AVE DALLAS,


•
        DAI_LAS COUNTY, TD(AS •


                                                         I31JRC/BLDG
                                                                                                                                                                •
•       CHARGE DESCRIPTION:

        ON 4/07/12 AT AROUT 10~]0 Ai-1. THE RP, WHO IS A D[ACDN F'On THE CHUnCH,                                                                                •
•       CAME BY TO DO SOME WORK. THE RP SAW A BUCKET LYING IN THE ALLEY
        BEHIND THE CHURCH.  THE RP FURTHER ODSER\JE.:D vJATCR COMING F'RDf'l A CLOSED
        DOOR. THE RP CALLED FOR POLICE.OFFICERS ARRIVED AND BECAN A SEARCH OF                                                                                   •
•
        THE !3U I LD I NG. OFFICERS OBSERVED THE t1A X NTE:NE:NCE DOOR OPEN f\ND FUFHHER
        OBSERVED THE AP' S FEET STICKING OUT FRrJM UNDER TH[ ODOR.          THE f'P THEN
        RAN BACK FURTHER INTO THE MAINTENAf•lCE: ROOt·1 fiND iHTEMPTED ·ro HIDI:::"Tl-lE
        OFFICERS ORDERED THE SUSPECT DUT AT (~UNPOJNT AND f'l..1~CED HIM Ii'HO CUSTODY
                                                                                                                                                                •
•          THE SUSPECT MADE THE RES GESTATE STATEMENT ur DIDNT BREAK IN 1 FOUND
        IT OPEN. HE ALSO MADE THE STATEMENT" I WAS JUST GDJ.NG TO CO IN AND SEE                                                                                 •
•                                                                                                                                                               •
        IF I COULD FIND SOMETHING LITTLE TO HECYCLE." THE OFFTCEF'{f:; OfiSERI/ED
        SEVERAL CUT RECENTLY CUT GAS AND WATER COPPER PIPES INSIDE THE ROOM.
        THE SUSPECT WAS PLACED IN LEW STERRET _}/\I l..        ADD CHAHGE BURGLARY or- A


•
        BUILDING, STATE jAIL FELONY, C.JISS #~2990001 •

                                                                                                                                                                •
                                                                                                                                                                •
                                                                                                                                                                •
                                                                       11111
                                                                lJfm ~''n llijii H/II/'IIl
                                                                                 ~
                                                                       m1r; 1111111 : 11
                                                                                           1
                                                                                                       , .. " 1 I
)                                                                              F-1254318
                                                                                                                                       c.e,~
                                                                                    ~

                                                                                 .,c~~
     ***~********************************************************************


•
     04/10/12 1007                          DAU~AS     POl_ I Cf-: DE:.:PARTI1DlT
     ** * ** ** ·•** **** ** ·Jt- **** * * *********-'HHt1HHI•************* **·II-* II-*** -M· ·II-*** II-*·******
                             '                               \I                                                 '




                    008J297Z                ARRESTi:        12-017426               **                **
•                                                                                                                    •
     SERVICE#:                                                                           ADD CHARGE

     AFF1DA1V                                                                                                                                                                                    I




                                                         ARRAIGNMENT SHEET



                                                                                                       Book-in No.   12023660
                                                                                                       LAINo.        835222

                                                                                Black          Male                  0:,/25/1969


The State ofTexas, County of Dallas

I,            Janet Lusk             , of Dallas County, Texas, sitting as a Magistrate, do hereby certifY that on this,
the_7_dayof                April          , 2012 at,... '7:42PM ,sittingatiiiCommerce,CityofDallas,Dallas
County, Texas appeared                         RUBIN   CRAIN                        , being a person under arrest, and
that I have in clear language informed the person attested of the accusation against him and of any Affidavit tiled
herewith, and of his right to retain counsel, and of his right to the appointment of counsel if he is indigent and
cannot afford counsel, and of his right to remain silent, and of his right to have an attorney present during any
interview with peace officers or attorneys representing the State, and of his right to tenninate the interview at any
time, and of his right to have an examining trial.

1 infonned the person arrested that he does not have to make any statement at all, and that any statement made by
him.maybe used in evidence against him on his trial for the offense c9ncerning which the statement is made.

I infonned the person arrested that reasonable time                      ahd opportunity would be allowed him to consult counsel and of
his rights to bail if allowed by law.

1 also informed the person arrested that if he is not a citizen of the United States that he may have the right to
contact consular officials from his country and that if he is a citizen of certain countries that consular officials would
be notified of this arrest without further action required on his part.

[{]The person arrested stated that he is a citizen of the United States of America

Offcnse(s):                                   Cause No.               Agcn.cy Name                    Bond Amount
THEI-"l' MATERIAL 50\                          F1254214               Dall~s Police                   $50,000.00      Cash/Sur
ALuM/BRNZE/COPPER                              INSTRUCTIONS RELATING TO
                          PRELIMINARY INITIAL APPEARANCE



                                                           Cause No. F1254214
                                                           OfTensc: THEFT MATERIAL 50%
                                                                      ALUM!BRNZEICOPPI;R Cause#      Fl254214          ELECTION OF COUNSEL                  Special Needs: _ _ _ _ __
         -------
Name: _ _ _ _ _ _.:_R_U_l3_1_N_C_RA_I_~_ _ _ _ _ _ _ l)013: OS/2511969 Sex: M Race: B

Select and initial one:

_ _ _ NO, I DO NOT WANT AN APPOINTED LAWYER. I have been warned by the
magistrate that I have the right to request a determination of indigency to decide whether I am
entitled to the appDintment of a lawyer and I understood the warnings given to me by the
          ~iH hire my own lawyer.

--1--'T--YES, l DO WANT AN APPOINTED LAWYER. I have been advised by the
m i      tc of my right to representation by counsel in the trial of the charge against me. I certify
that I am without means to employ a lawyer of my own choosing and I now request the court to
select and appoint a lawyer for me. I understand that I may be required to repay Dallas County
for a court-appointed lawyer.

~y total monthly incoQuding spouse's income, SSI, child support, disability or other is:



~he total value of my asoluding house, ca:~~-~~sh, stocks. bonds or other is:



I swear that the above information is true and correct.




                                                                                   .c~C-~
DISMISS and Opinion Filed January 7, 2015.




                                                           In The
                                         139 S.W.3d 671, 673 (Tex. 2004) (per curiam) (court must
review sua sponte issues affecting jurisdiction.)
       The only proper means of collaterally attacking a final felony conviction is via petition

for writ of habeas corpus under article 11.07 of the code of criminal procedure. TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 5 (West Supp. 2014) ("After conviction the procedure outlined in this

Act shall be exclusive and any other proceeding shall be void and of no force and effect in

discharging the prisoner."); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.

App. 1991) (orig. proceeding) (in granting writ of mandamus to vacate judgment of conviction,

court of appeals usurped the exclusive authority of court of criminal appeals to grant post-

conviction relief). This Court has no jurisdiction over complaints that should be raised by post-

conviction habeas corpus proceedings brought under article 11.07. See TEX. CODE CRIM. P. ANN.

arts. 11.05, 11.07 (West 2005 & Supp. 2014). Accordingly, we DISMISS the petition for want

of jurisdiction.




                                                   JUSTICE

141623F.P05




                                               -2-
                                                                                               llllllllllllllllilllll\!llllillll!lllllllllllllllllllll
 Ef
DEFENDANT Crain,_B.,_,u,_,b"-'in'--'-'1\_'_ _ _ _ _ ___:B::__:~c..:.....:.O.::.S2::.:5:...:1.:..::969 CHARGE BL!RG BLDG
        AKA:

ADDRESS             9.0J_Gaynor_A-.:e,J2uncil!L\~lle,-'--"----                              LOCATIO!'\ LlD..o.SO,_,__ _ _ _ _ __

fiLI"'G AGENCY            TXDPDOOOO            DATE FILED April 17,2012                                      COIJRT                        CDC 7
COMPLAIN ANT Castlebe!JY"_,R_,_,ic:.ch'-"ao:.r_,_d_ _ _ _ _ _ _ _ _ __,_F_-_,_12"'5'-4"'3'-'-1-"8--__,.-V-'-T'-#:_ _ _ __

CIC


Testifying Witnesses:


                                                         TRUE BILL 11'\DICTME'IT


 !N THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of

 Dallas County, State of Texas, duly organized at the _                        ___:J~an=uarv"'-'----     Term, A.D.,                 2012                of the

 _ _ _ _ _ _ _=.,26"'5"-'t"'-h-"-J"-ud,_,ic::,c"'ia"-1.::D:.'-:is'-"tr'-'ic'-'t'-'C"'o'-"u"-rt'-------' Dallas County, in said Court at said

  Tenn, do present that one                                            CRAIN, RUBIN IV                                                       , Defendant,

  On or about the          __7_t_h__d...:ay'--o_f_A_,_p_n_·l_A_._D_.:....'_2_0_12_ _ _ in the County of Dallas and said State, did

  unlawfully, intentionally and knowingly enter a building not then and there open to the public, without the
  effective consent of RICHARD CASTLEBERRY, the ovmer thereof, with the intent to commit theft,




                                                                                                                                                             ,....,
                                                                                                                                                             =
                                                                                                                                                             ,..._,
                                                                                                                                                             ::n:
                                                                                                                                                             :;:,.    ··~f~:
                                                                                                                                                             --<
                                                                                                                                                                      ~=
                                                                                                                                                                      r~:
                                                                                                                                                            C>


                                                                                                                                    0
                                                                                                                                                            Cl
                                                                                                                                                            ::!:
                                                                                                                                                                      rr~
                                                                                                                                   .,,
                                                                                                                                   , ..l
                                                                                                                                                            r:-?
                                                                                                                                                                      r-·~
                                                                                                                                                                      ·~·0'

                                                                                                                                   c:
                                                                                                                                   --<                      C>
                                                                                                                                   -<




      against the peace and dignity of the State.


                      CRAIG WATKINS
      Criminal District Anorncy of Dallas Counry, Tcxa..•\                                  Foreman of the Grand Jury.



                                                                          COURT                                                                                                :_ /
Order entered January 7, 2014




                                          In The
                                 Ql:ourt of ~peals
                        .1'iftb mistrid of 1!ttxas at mauas
                                   No. 05-14-01623-CV

                            IN RE RUBIN CRAIN IV, Relator

               Original Proceeding from the Criminal District Court No. 7
                                  Dallas County, Texas
                           Trial Court Cause No. Fl2-54318-Y

                                         ORDER

       Based on the Court's opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   Is/   LANA MYERS
                                                         JUSTICE




                                         c.c.12cnz:-
                                                                                           ~~\o~+ ~:ti~~
                                                                                                                        .--
                                                                                                                        ~




                                        .JUDGMENT
                                CERTIFICATE OF THUMBPRINT
                                                .
                                            .r
                                                 =~. -~ --~




                                                  l~,;i
THE STATE OF TEXAS                                                           CAUSE NO. F \ J.Slf3        \e        .y

VS.                                              CRIMINAL                           DISTRICT COURT             #7

(! r-t:t,·l"l   '2. ,· 'R.o b ,~ ,._)
                     >
                                                                                  DALLAS COUNTY, TEXAS




                                                                  ~--
                                                                   ...: .-.-,--
                                                              0         >I




                                                                   ·-:····




RIGHT THUMB                                          DEFENDANT'S                       ,fl-       HAND

THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE-
NAMED DEFENDANT'S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
OF THE ABOVE STYLED AND NUMBERED CAUSE.

DONE IN couRT THis           I                                  '·




                                               No. F12-543-18
                                                                                                               ·----
      THE STATE OF TEXAS                            §              IN THE CRIMINAL         ·.:'
                                                                                              :....=;:,., ·.
                                                    §                                      c~,\'._·'.~          . ,.
      vs.                                           §              DISTRICT   Coug!}f_'!          C{) ·_ .
                                                    §
      RUBIN CRAIN                                   §              DALLASCOUNTY,TEXAS
                                                    §
                                                    §              JULY TERM, 2012

                       NOTICE OF INTENT TO ENHANCE PUNISHMENT RANGE
                              WITH PRIOR FELONY CONVICTIONS

             NOW COMES THE STATE OF TEXAS, by and through its Assistant Criminal District
      Attorney ANGEL MATA and notifies the defense, by and through his counsel, the following
      enhancement paragraphs with which the State of Texas intends to arraign Defendant at the
      punishment phase of his trial:

      Prior to the commission of the offense set out above, the defendant was finally convicted of the
      felony offense of Robbery by Threat, in the Criminal District Court Number Two of
      Tarrant County, Texas, in cause number 1067954D, on the lfli' day of May 1M8.                            J/ye. 1J)C...   ,.J
                                                                      trz!h            :JaJ~                       s~~-t~
      Prior to the commission of the offense set out above, the defendant was fmally convicted of the
      felony offense of Burglary of a Building, in the Criminal District Court Number One of
      Tarrant County, Texas, in cause number 1024047W, on the 23rd day of June, 2006.

      Prior to the commission of the offense set out above, the defendant was finally convicted of the
      felony offense ofRobbery, in the Criminal District Court Number Four of Tarrant County,
      Texas, in cause number 0393352W, on the 4th day of January 1990.

u.-   ·Prior to the commission of the offense set out above, the defendant was finally convicted of the
   1
~,...felony offense of Forgery in the Criminal District Court Number 213 of Tarrant Countx.a.                          ~
      Texas, in cause number 0658113D i!8lllt day of January lQIS..                                            6yrL.- 1 DC"""'
                                           a~                     \~~                                             6~
      Prior to the commission of the offense set out above, the defendant was finally convicted of the
      felony offense of Theft Under $1500 and Two Prior Convictions, in the Criminal District
      Court Number Four of Tarrant County, Texas, in cause number 0994038W, on the 14th
      day of October 2005.

      Prior to the commission of the offense set out above, the defendant was finally convicted of the
      felony offense of Possession of Controlled Substance, in the Criminal District Court
      Number Four of Tarrant County, Texas, in cause number 0371975, on the 4th day of
      January 1990.




                                                                                       c.~ c.~
                                                                                             20
                                                        (o                                    Cause Number: F12-543-18



THE STATE OF TEXAS                            *               IN TilE CRIMINAL

vs.                                           *               DISTRICT COURT #7

RUBIN CRAIN                                   *               I>ALLAS COUNTY, TEXAS

                              STIPULATION OF EVJDIIn Tarrant County, Texas on or about January 28, 1998, the Defendant was convicted of'lbeft, Cause
No. 0662025. styled State of Texas v. Rubin IV Crain.
                                   .              If-
                                              '-", l440:'1
In Tarrant County, Texas on or about January !D. tlii!S. the Dc1cndunt was convicted of Forgery by
Possession, Cause No. 06581130, styled State of Texas v. Rubin IV Crain.            0 yfl.
                                                                                        oOJ.fo.,t:::C
In Tarrant County. Texas on or about November I X. 2004. the Defendant was wnvictcd Theil, Cause
No. 00955811. styled State ofTcxas v. Rubin IV Crain.

In Tarrant County, Texas on or about October 14, 2005. the Dctcndant was convicted ofThclt, Caw;c
No. 0994038W, styk-d State ofTexas v. Rubin IV Crain.

ln Tarrant County, Texas on or about May 12.:2006, the Defendant was convictl--d                                                                                                                                                      1

                                                                                                                            frh~bf..P~F-~
                                                                                                                                       VOL 113 PAGE471

                                                        CASE No. F-1254318-Y
                                                        INCIDENT NO./TRN: 9175949849

THE STATE OF TEXAS                                                           §           IN THE CRIMINAL DISTRICT
                                                                             §
v.                                                                           §           COURT#7
                                                                             §
RUBIN CRAIN                                                                  §           DALLAS COUNTY, TEXAS
                                                                             §
STATE ID No.: TX04292796                                                     §

                                      JUDGMENT OF CONVICTION BY JURY
                                                                             Date Judgment
Judge Presiding:          HON.   Michael R. Snipes                           Entered:                  8/14/2012
                                                                             Attorney for
Attorney for State:       La qui ta Long                                     Defendant:                David Wright
Offense for which Defendant Convicted:
BURGLARY OF BUILDING
Charging Instrument:                                                         Statute for Offen·se:
INDICTMENT                                                                   30.02 Peiui-1 C.ode
Date of Offense:
417/2012
Degree of Offense:                                                           Plea to Offense:
STATE JAIL FELONY                                                            NOT GUILTY
Verdict of Jury:                                                             Findings on Deadly Weapon:
GUILTY                                                                       NIA
Plea to pt Enhancement                                           Plea to znd Enhancement/Habitual
Paragraph:                               TRUE                    Paragraph:                             TRUE
Findings on 151 Enhancement                                      Findings on 2nd
Paragraph:                               NIA                     Enhancement/Habitual Paragraph:        N/A
Punishment Assessed by:                             Date Sentence Imposed:                   Date Sentence to Commence:
JURY                                                8114/2012                                              8/14/2012
Punishment and Place
of Confinement:                10 YEARS INSTITUTIONAL DIVISION, TDCJ
                                           THIS SENTENCE SHALL RUN                CONCURRENTLY.
       D SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A
                                       Court Costs:                               Restitution:                             Restitution Payable to:

        $NIA                                $239                                   $NIA                                           0   AGENCY/AGENT
                                                                                                                    (see below)   D VICTIM
0    Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62.
The age of the victim at the time of the offense was        N/A .
                   If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.

Time                .-
              -...~:~rm§_417/2J.ll2·tq 8/14/2012
                   From          to              From
                                                           From
                                                              to
                                                                        to
                                                                                 From
                                                                                         From
                                                                                            to
                                                                                                      to

Credited:
                   If Defendant is to serve sentence in county jail or is given credit toward fine and costs. enter days credited below.
                   NIA DAYS            NOTES: N/A
       All pertinent information, names and assessments indicated above are incorporated into the language of the judgment below by reference.
        This cause was called for trial in Dallas County, Texas. The State appeared by her District Attorney.
        Counsel/ Waiver of Counsel (select one)
[gj Defendant appeared in person with Counsel.
0 Defendant knowingly, intelligently, and voluntarily waived the righMo representation by counsel in writing in open court .
                                                                  ... ". \~


        ~~ o-1' :;_- ' ""'"'""                                                                        Page I of 4        C..o G   ({2c;[[('   4g
 •    '
          ,   ..
              ..
          It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was read· to·the
jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered it of record.
          The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to determine the
guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury delivered its
verdict in the presence of Defendant and defense counsel, if any.
          The Court received the verdict and ORDERED it entered upon the minutes of the Court.
          Punishment Assessed by Jury I Court I No election (select one)
[81 Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard evidence relative to
the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After due deliberation,
the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
0 Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of punishment, the
Court assessed Defendant's punishment as indicated above.
0 No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After hearing
evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.
          The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.
          The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
          Punishment Options (select one)
[81 Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent ofthe State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the Dallas County District Clerk Felony Collections Department. Once there,
the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as
ordered by the Court above.
0 County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
the custody ofthe Sheriff of Dallas County, Texas on the date the sentence is to commence. Defendant shall be confined in the Dallas
County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall proceed
immediately to the Dallas County District Clerk Felony Collections Department. Once there, the Court ORDERS Defendant to pay, or
make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
0 Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed
immediately to the Office of the Dallas County District Clerk Felony Collections Department. Once there, the Court ORDERS
Defendant to pay or make arrangements to pay all fines and court costs as ordered by the Court in this cause.
          Execution I Suspension of Sentence (select one)
[81 The Court ORDERS Defendant's sentence EXECUTED.
0 The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.
          The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                               Furthermore. the following special findings or orders apply:



Signed and entered on August 14, 2012

                                                                 Michael R. Snipes
                                                                 JUDGE PRESIDING


Clerk: R.BODY




*Thumbprint Certification attached.


                                                                                                       Rig~t Th~bprint*

                                       crain.f-1254318
                                                                                               I'"-·
                                                                                        Page 2 or:r-
                                                                                                       c... friei/L.       50
                                                               ~tf)
Order entered March 27, 2013




                                                 In The
                                      ~ourt   of ~pealg
                            jfiftb j!)fgtrfrt of 1!rexag at maiiag
                                      No. 05-12-01219-CR

                                   RUBIN CRAIN, Appellant

                                                        v.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No.7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-54318-Y

                                             ORDER

       The Court ORDERS the trial court to conduct a hearing to determine why appellimt's

brief has not been filed.    In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant's presence at the hearing, the

trial court shall conduct the hearing in appellant's absence .. See Meza v. State, 742 S.W.2d 708

(Tex. App.-Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which
                                          ,. . -1 :".
may include appointment of new counseL ·" ·       c




                                                                                     -·
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   Is/    DAVID EVANS
                                                          JUSTICE
Order entered April 30, 2013




                                                   In The
                                           QCourt of ~ptal.u
                                 jfiftb Jlistrirt of m:exas at Jlalla.u
                                            No. 05-12-01219-CR

                                         RUBIN CRAIN, Appellant

                                                       v.
                                    THE STATE OF TEXAS, Appellee

                             On Appeal from the Criminal District Court No. 7
                                          Dallas County, Texas
                                  Trial Court Cause No. F12-54318-Y

                                                  ORDER

             The Court     REI~ST ATES   the appeal.

             On March 27, 2013, we ordered the trial court to make findings regarding why

appellant's brief had not been filed. On April 25, 2013, we received appellant's brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

March 27, 2013 order requiring findings.

             We GRANT the April 25, 2013 extension motion and ORDER appellant's brief filed as

of the date of this order.

                                                            Is!   DAVID EVANS
                                                                  JUSTICE
                                                                                         ,_   ..
                                                                                               _,.,.   .
                                                                                                       ;
                                                                                                           0

                                                                                                               .
                                                                                                                   ••



                                                                                                                    "

    ....   · . -·.'   •.
Office of the Chief Disciplinary Counsel

June 3, 2015


Rubin Crain IV
Inmate#: 1987012 /#F2-28T(NF/092)
Holliday Unit 295 IH 45 North
Huntsville, TX 77320

Re: 201501735- Rubin Crain, IV- David Chris Wright

Dear Mr. Crain:

Your request to appeal the classification decision in the above-referenced matter was received
and has been forwarded to the Board of Disciplinary Appeals for their review.

The Board of Disciplinary Appeals          will   notify you of its decision and any further action to be
taken.

Sincerely,
J.L\.UJ.l(CA~
K.W. Morgan
Assistant Disciplinary Counsel

KM/ss




  P. 0. Box 12487, Austin, TX 78711, (512)            42~350~      (877) 953-5535, fax: (512) 427-4167
                                                         l 028.)                 .
THOMAS C. COW AN±                                650 PGYDRAS STREET, SUITE ~315
J.   R05:L YN LEMMON±                            NEW ORLEANS, LOUISIANA 70 130                                                                                                                          OF COUNSEL:
Pi-llLIP E. RESO                                   TELEPHONE: (504) 527-62:>.6                                                                                                        1-iARR Y T. LEMMON
LE'AH T. Tl-iERIO                                  FACSIMILE: (504) 527-0801


tcowan@cvwanlemmon.com
Diret:t Dial: 504-593-4407



                                                         April 2, 2014

Rubin Crain, IV
#12023660
Dallas County Jail - 2
PO Box 660334
Dallas, TX 75266-0334

          Re:       Cause No. 3: 12-cv-04063-L-BF;'U.S. District Court for the
                                  I          '       •                    .


                    Nory:hern District.ofTexas,'Dallas I)ivision : .::: ·
                    R~bin Cr~in, IV v. Cesar A~gusto Men~hac.a; e:i% 1 · '•'
                                                                                                                                                                                            r•
                                                                                                                                                           1                             . '•   '~I •   I>   •
                                                                                                                                                       ·       ·



Dear Mr. Crain:

       On March 24, 2014 we sent you a new medical authorization requested by Dallas County
HospitaL .District: d/b/a Parkland Health & Hospital System allowing us to speak to your
healthcan~ providers to obtain affidavits or depositions in order to proceed in this matter. To date
we have not received the executed authorization fr(>m you. It is imperative that we obtain this
authorization in order to move this matter forward.
                                                                                          ..   .. '.   ~- '   .          (         .
        For your convenience I am resending the authorization. Pl~~se sign where indicated and
place the original in the enclosed self-addressee( stamped enve.:ope to me as soon as possible.
Your cooperation will hasten bringing this matter to a conclusion, :•:


                                                                                Very truly                             y;)iJ.fS,


                                                                               -.~··:_ (!~.-
                                                                               Thomas C. Cowan

TCC/maw:                                                                                                                 ~   :-.   ._   ..
Enclosure
cc: ··'Winston Borum Esq:(via email).'                    ·                                                                                                        .   ~ ~   '·      .
                                                                  ·..:.       . .·   ,•
                                                                                                                      : :.: ~ \ ..                                                                           ... ·.
                                                                                                                                                                                  .. ,··:.::.
                                                                                                                  \
                                                                                                                                                                                                  '--'·




RivER PARISHEs OFFICE·: 150GR RIVER -Ro.',P.O. Box            o3·o, Ht~i tNVILu::, Lot :i:iL\c.JA
                                                              1                                                                              700)7 ±UcENsrD IN I.o< ~~~'"N.\ A,,l) Tcx,,s
                        TEI~EPHONE: (985) 783.-9849               ._,FACSitviiLE:                  (935) :'X3-YS64
HOUSTON 0Fr:ICE: .       130 I MCKINNEY STREET, SUITE 2700, HOUSTON,            770 l 0                               n::-:,,s
                         TELEPHONE: (713) 961-1222     FACSIMILE: (713) 91; 1-! 234


 lf&i.o~t: v<                                                        ~CJ.)                                                                                 c_.c...'«ed
                                                  Borum & Hancock, L.L.P.
                                                          ATTORNEYS ~ND COUNSELORS AT LAW
                                                               2485 BURNETT PLAZA
                                                             801 CHERRY ST., UNIT# 14
                                                              FORT WORTH, TX 76102
                                                                PHONE 817.336.4100
                                                               METRO 972.263.7575
                                                                 FAX 817.336.4141


                     Winston L. Borum
                     borum@borumhancock.com

                     August 23, 2013

                     U.S. Magistrate Judge Paul D. Stickney
                     Northern District of Texas
                     Dallas Division
                     1100 Commerce Street, Room 1611
                     Dallas, Texas 75242-1003

                               Re:      Cause No.3: 12-cv-04063-L-BF, United States District Court for the Northern
                                        District of Texas, Dallas Division
                                        Rubin Crain, IV v. Cesar Augusto Menchaca, et al

                     Dear Judge Stickney:

                            In accordance with the Judges' Copy Requirements for Electronic Filing which states that
....,...../'---" -   you are to receive paper copies of all filings, enclosed please find a copy of DEFENDANT
                     PARKLAND HOSPITAL'S RESPONSE IN OBJECTION TO PLAINTIFF'S THIRD MOTION
                     FOR DISCOVERY which was e-filed today.

                               With best regards, I am,
                                                                             Yours very truly,

                                                                             VJ~tSOl(MrL
                                                                                                 6~   ·ms ·
                                                                             Winston L. Borum

                     Enclosure
                     cc:    Rubin Crain, IV (w/encl)                         via CM, RRR 70103090000338154475
                            Thomas Clifton Cowan (w/o encl.)                 via email




                     '"''' ,,;,"""31215-3096   *So\o ~~ ¥<
                                        ·-1f..z.. (pfl Ad tt.f.J../J~fr(W~
 "iNet Brow.e< 4.5.10- R""'"'- looideot R'P"rt                                              p;


             ,#/)c#fb?~),cident Detail Report ('!5,) u?.afp.-{,"cJrJ ~./ot\J& ... o"
             ..         Y-                              /1.
                                                       .~/jAJ
                                                                           a,
                                                                  ·(jf G6 tf~ r
                                                                   Data Source: Data Warehouse
                                                                        Incident Status: Closed
                                                                    Incident number: 2012064473
                                                                  Incident Date: 4nt2012 11:36:14
                                                                                                                ·                       '7J (       7
                                                                                                                                                               t)1:1



                                                                  Last Updated: 4/2/2015 10:27:56


 Incident Type:                          1EN                                        Alarm Level:
 Priority:                               Emergency                                  Problem:                                   12 - Natural Gas Leak
 Determinant:                                                                       Agency:                                    Fire
 Base Response#:                         04072012-0089852                           Jurisdiction:                              Dallas Fire
 Confirmation#:                                                                     Division:                                  Dallas Fire
 Taken By:                               FLIPPIN, WALTER M                          Battalion:                                 Dallas Fire
 Response Area:                          DAL                                        Response Plan:                             *DFR-1EN
 Disposition:                                                                       Command Ch:
 Cancel Reason:                                                                     Primary TAC:
 Incident Status:                        Closed                                     Secondary TAC:
 Certification:                                                                     Delay Reason (if any):
 Longitude:                              96809771                                   Latitude:                                  32739140


 Location Name:                                                                County:                                        OALL.AS
 Address:                                919 Morrell Ave                       Location Type:
 Apartment:                                                                    Cross Street:                                  HARL.ANOALE AVE/FERNWOOD AVE
 Building:                                                                     Map Reference:                                 55-E
 City, State, Zip:                       Dallas TX 75203


 Caller Name:
 Method Received:                        Telephone                                  Call Back Phone:                            9
 Caller Type:                                                                       Caller Location:

 Time Stamps                                                                     Elapsed Times                            ·         ·       \   "
 Description                  Date           Time          User                        Description                                                      Time
 Phone Pickup                 4/7/2012       11:36:12
 1st Key Stroke               4/7/2012       11:36:14                                  Received to In Queue                                             00:00:28
 In Waiting Queue             4/7/2012       11:36:42                                  Call Taking                                                      00:00:42
 Call Taking Complete         4/7/2012       11:36:56      FLIPPIN, WALTER M           In Queue to 1st Assign                                           00:00:02
 1st Unit Assigned            4/7/2012       11:36:44                                  Call Received to 1st Assign                                      00:00:32
 1st Unit Enroute             4/7/2012       11:37:36                                  Assigned to 1st Enroute                                          00:00:52
 1st Unit Arrived             4/7/2012       11:40:19                                  Enroute to 1st Arrived                                           00:02:43
 Closed                       4/7/2012       11:50:24      VisiNetMobilelnterface      Incident Duration                                                00:14:12


                                                                                      Delay                         Odm.         Odm.
 Unit    Assigned     Disposition     Enroute     Staged      Arrived      At Patient Avail          Complete       Enroute      Arrived   Cancel Reason
 E:N23   11 :36:44                    11 :37:36               11 :40:19                              11:50:24


 No Personnel Assigned


 No Pre-Scheduled Information


 No Transports Information


 No Transports Information


 Date
 4/7/2012
                 Time
                 11:36:42


 No Address Changes
                               -
                               User




http://apcad 107 NisiN etBrowser/SearchllncidentReport.aspx?id= 12834208&ds=a[4/2/2015 10:28:44 AM]
~              4.5.1 0- Reports- Incident Report


 No Priority Changes


 Date         Time          User         Change to Alarm
 4/7/2012     11:36:44                   1


 No Call Activity


 Date       Time         Field           Changed From       Changed To      Reason         Table                      Workstation
 4/7/2012   11:36:20     Address         (Blank)            919 MORRELL     New Entry      Response_Master_lncident   CADDFRF289
 4/7/2012   11:36:21     Longitude       0                  96809771        Entry Verified Response_Master_lncident   CADDFRF289
 4/7/2012   11:36:21     Latitude        0                  32739140        Entry Verified Response_Master_lncident   CADDFRF289
 4/7/2012   11:36:21     Address         919 MORRELL        919 MORRELL AVE Entry Verified Response_Master_lncldent   CADDFRF289
 4/7/2012   11:36:28     MethodOfCa                         Telephone       (Response VleweResponse_Master_lncident   CADDFRF289
 4/7/2012   11:36:42     Caller_Bul                         152509          Polygon Lookup Response_Master_lncldent   CADDFRF289
 4/7/2012   11:36:42     Map_lnfo                           55-E                           Response_Master_lncident   CADDFRF289
 4/7/2012   11:36:42     Pickup_Map                         55·E                           Response_Transports        CADDFRF289


 No Custom Time Stamps


 No Custom Data Fields


 No Attachment




http://apcad 107NisiNetBrowser/Search/IncidentReport.aspx?id= 12834208&ds=a[4/2/2015 10:28:44 AM]
                                             FELICIA PITRE
                                     DALLAS COUNTY DISTRICT CLERK



                                                                                                      Date:    June 17, 2015

                                                                                                        !1P:   '\V-1254318 Y(C)



                                                                                                   Ex Parte:   RUBIN CRAIN




Dear Mr./MS CRAIN


The application for Writ in the above styled cause has been referred to the CRIMINAL
District Court No.7, Dallas County, Texas for processing. Please be advised that all future

Correspondence should indicate the above listed cause number.


                                                ,,,,,1111111/1/ifJt.•
Sincerely                                 ~,,...                           lltt.
                                      ~ c,\ COULl "~
                                     ~ ~~ .......... :r'l ~
FELICIA PITRE                ~ -5:2
                             ::::: r-..
                            .::::-
                            :::
                            = .
                                            •
                                     ~.. . · · 1
                                       :·
                                                \ kf.~·